Citation Nr: 1707393	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-26 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for intervertebral disc syndrome of the lumbar spine, at L4-5 and L5-S1. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1969 until January 1973, and in the United States Army from September 1981 until June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (hereinafter Agency of Original Jurisdiction (AOJ)).  The AOJ granted service connection in December 1998, and assigned an initial evaluation of 20 percent, effective July 1, 1998. 

The January 2008 rating decision granted the Veteran a 100 percent disability evaluation effective September 27, 2007, for convalescence subsequent to his lumbar laminectomy surgery, per 38 C.F.R. § 4.30 (2016).  As the convalescence ratings are temporary, the same rating decision noted the Veteran's disability evaluation would be reassigned at a 20 percent level, effective January 1, 2008.  Similarly, the May 2008 rating decision affirmed the 20 percent disability evaluation and aforementioned effective date.  As such, the Veteran appeals the 20 percent rating for his intervertebral disc syndrome, effective January 1, 2008. 

The Veteran presented testimony at an October 2012 travel board hearing.  A transcript of that hearing is of record.  However, the Veterans Law Judge (VLJ) who conducted the October 2012 hearing is no longer employed at the Board.  Pursuant to C.F.R. § 20.717 (2016), the Veteran received notice of his right to another hearing, and submitted correspondence waiving the option of an additional Board hearing.  See also 38 U.S.C.A. § 7107(c) (West 2015). 

Accordingly, the matter was previously before the Board in October 2013, when a remand was necessary to address the Veteran's claims that his condition had worsened since his last evaluation.  Likewise, the case was before the Board in August 2016, when it was remanded to address newly submitted evidence of the Veteran's 2014 laser spine surgery which occurred subsequent to his VA examination.  Consequently, the submission suggested the Veteran's condition had increased in severity since his last examination, warranting a remand for new VA examination. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016). 

The Veteran seeks an increased evaluation for his intervertebral disc syndrome, currently evaluated at 20 percent.  The Veteran underwent a VA examination in connection with this claim most recently in September 2016, pursuant to the Board's August 2016 remand directives.  Prior to that, the Veteran underwent VA examinations in March 2008, and November 2013, to determine the severity of his disability. 

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court of Appeals for Veterans Claims (Court) has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, testing of range of motion of joints that have painful motion should include active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); see Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 
While the Veteran's September 2016 VA examination is contemporaneous to the claim, the examination report addressed the factors discussed in DeLuca, but did not address all of the factors discussed in Correia.  In light of the above, the Board must remand the intervertebral disc syndrome rating issue for a new examination to address those factors.  
The record raises the issue of entitlement to a TDIU, as the Veteran contends his service-connected disability caused him to sacrifice employment opportunities following retirement from the military.  See October 2012 Hearing Testimony and VA Form 5571.  Nevertheless, as a claim for a TDIU is part and parcel with a claim for an increased rating, the issues are inextricably intertwined inasmuch that a grant of increase could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should assist the Veteran in associating with the claims file any updated treatment records, including VA and private treatment records. 

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected intervertebral disc syndrome.  The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should separately evaluate the disability of the thoracolumbar segments.  Additionally, the examiner must include range of motion testing in the following areas: 

* Active motion; 
* Passive motion; 
* Weight-bearing; and
* Non-weight-bearing. 

The examiner should round each range of motion measurement to the nearest five degrees.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

In the examiner's opinion, he or she shall provide clarification as to whether any associated neurologic abnormalities including, but not limited to, bowel or bladder impairment affect the Veteran's claimed condition. 

Additionally, the examiner should describe the frequency and duration of any incapacitating episodes due to the Veteran's intervertebral disc syndrome. 

3.  Forward the claims folder to an appropriate examiner to address the functional effects that the Veteran's service-connected disabilities (intervertebral disc syndrome, right and left lower extremity radiculopathy associated with the intervertebral disc syndrome, third degree a/c separation of left shoulder, hypertension, status post arthrotomy with medial meniscectomy of the right knee with scars, and numbness of the left great toe) have (alone or in combination) on his ability to secure or follow a substantially gainful occupation. 

When addressing the functional effects, the examiner should not consider the Veteran's age or any non-service connected disabilities.  The examiner should also consider the effects, if any, of medication taken to treat his service-connected disabilities have on the Veteran's ability to secure or follow a substantially gainful occupation. 

4.  After completion of the above, the AOJ should review the expanded record and determine if an increased evaluation and a TDIU are warranted.  If such benefits remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

